Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 1 of 8 PageID# 1109



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


TREVOR FITZGIBBON,                                      )
                                                        )
                 Plaintiff,                             )
                                                        ) Civil Action No. 3:19-cv-477-REP
        vs.                                             )
                                                        )
                                                        )
JESSELYN A. RADACK,                                     )
                                                        )
                 Defendant.                             )


    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
    JESSELYN A. RADACK’S MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
                COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(1)

        Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by counsel, and pursuant to

Fed. R. Civ. P. 12(b)(1), submits this Memorandum of Points and Authorities in Support of her

Motion to Dismiss the Third Amended Complaint filed herein by Plaintiff Trevor Fitzgibbon

(“Fitzgibbon” or “Defendant”), and in support thereof, states as follows:

                                                 OVERVIEW

        Plaintiff’s Third Amended Complaint states that the Settlement Agreement entered into

between the parties resolving the prior lawsuit (the “Radack Action”) “is a valid and enforceable

contract.” Third Am. Compl. ¶ 19. Yet, Plaintiff would have this Court believe that the Settlement

Agreement consisted solely of Radack’s agreement not to post, or direct others to post, anything

on social media that mentions Plaintiff or that is, of or concerning, Plaintiff. 1 Third Am. Compl.

¶ 11. However, this was only one of the bargained-for exchanges made in the Settlement


1
 This term of the Settlement Agreement was a mutual obligation by the parties. As detailed in Radack’s Counterclaim,
Plaintiff has materially breached this provision on numerous occasions, including most recently by appearing on a
segment on Fox Nation discussing this case and the sexual assault allegations filed by Radack. See Exhibit 1 to
Counterclaim (Dkt. No. 103-1).

                                                         1
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 2 of 8 PageID# 1110



Agreement and cannot be applied in a vacuum. The parties also anticipated that a breach of

Paragraphs 4(a)-(c) may occur in the future and contracted to limit the remedies available in the

event of such breach. In Paragraph 4(e) of the Settlement Agreement, Plaintiff “acknowledge[d]

and agree[d]” that his sole remedy for a material breach would be the “amount $1,000 for each,

tweet, retweet, reply, like, post or comment that violates paragraphs 4(a), 4(b)[sic], or 4(c)” of the

Settlement Agreement. See Third Am. Compl. ¶ 15.

       Pursuant to the calculation explicitly set forth in the Settlement Agreement and by

Plaintiff’s own admission, Plaintiff can recover at most $28,000 which assumes, arguendo, that he

is able to prove the alleged material breaches set forth in the Third Amended Complaint; this sum

does not exceed the amount in controversy requirement of $75,000.00 set forth in title 28 U.S.C §

1332. See Memo in Support of Plaintiff’s Motion for Summary Judgment, ¶ 7 (Dkt. No. 92)

(“Fitzgibbon has suffered liquidated damages as a result of Radack’s breach of the settlement

agreement in the sum of $28,000”). For these reasons, all counts in Plaintiff’s Third Amended

Complaint should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                   STANDARD OF REVIEW

       Federal courts have limited jurisdiction, and the statutes that define the scope of their

jurisdiction are strictly construed out of “[d]ue regard for the rightful independence of state

governments.” Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Once the propriety

of the amount in controversy is challenged under Federal Rule of Civil Procedure 12(b)(1), the

party seeking to invoke the subject matter jurisdiction of the federal courts has the burden of

proving jurisdiction by showing, to a legal certainty, that the claim for relief is not less than the

statutorily prescribed jurisdictional amount. McKinney v. Stonebridge Life Ins. Co., Case No.




                                                  2
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 3 of 8 PageID# 1111



4:06cv00029, 2006 US Dist. LEXIS 62869, *3 (Sept. 1, 2006). Thus, the burden is on Plaintiff in

this case to prove the amount in controversy is greater than $75,000.

                                           ARGUMENT

       A.     The Damages Claimed by Plaintiff are Barred by the Liquidated Damages
       Clause in the Settlement Agreement and as Result this Court Lacks Subject Matter
       Jurisdiction.

       It has been well established that, "the existence of subject matter jurisdiction is a

prerequisite for the maintenance of an action in federal district court." Royo v. Commonwealth of

Virginia, Case No. 3:96-cv-161, 1996 U.S. Dist. LEXIS 7697, *4 (E.D. Va. Apr. 11, 1996).

Therefore, "when it becomes apparent—from a challenge by a party under Rule 12(b)(1) or from

a sua sponte review—that the Court lacks subject matter jurisdiction, the Court is duty-bound to

dismiss the action. Id. (citations omitted). The Court “is free to look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists." Id. (citations omitted).

       Here, Plaintiff elected to sue for breach of contract and as a consequence, “affirmed the

contract and consented to be bound by its provisions.” CGI Fed. Inc. v. FCi Fed., Inc. 295 Va.

506, 520 (2018) (citations omitted). “Accordingly, the parties’ express contract remains in effect.”

Id. The damages claimed by Plaintiff in the instant Third Amended Complaint blatantly ignore

the fact that the Settlement Agreement contains the following liquidated damages provision:

       The Parties acknowledge and agree that a material breach of the provisions of this
       paragraph 4 would result in significant damage to the non-breaching Party. The
       Parties hereby acknowledge and agree that the amount of damages in the event of
       a material breach of the provisions of this paragraph 4 would be difficult or
       impossible to determine and that the amount $1,000 for each tweet, retweet, reply,
       like, post or comment that violates paragraphs 4(a), 4(b)[sic] or 4(c) is the best and
       most accurate estimate of the damages the non-breaching Party would suffer in the
       event of a material breach of this paragraph 4, that such estimate is reasonable under
       the circumstances existing as of the date of this Agreement and under the
       circumstances that the Parties reasonably anticipate would exist at the time of such

                                                  3
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 4 of 8 PageID# 1112



       breach and that the breaching Party agrees to pay the non-breaching Party that
       amount as liquidated damages, and not as a penalty, if the non-breaching Party
       asserts, and a court of competent jurisdiction confirms, such a material breach. The
       burden of proof in any action alleging a breach of this paragraph 4 shall be proof
       by clear and convincing evidence.

       Third Am. Compl. ¶ 15. In Plaintiff’s Third Amended Complaint, he states that the

“settlement agreement is a valid and enforceable contract” and he includes a direct quote of

Paragraph 4(e), the liquidated damages clause in the Settlement Agreement. Third Am. Compl. ¶¶

15, 19. Plaintiff, however, seeks to ignore, or evade, this contract provision and seeks over five

million in damages for what amounts to nothing more than alleged breaches of the Settlement

Agreement. Pursuant to the calculation explicitly set forth in the Settlement Agreement, the most

Plaintiff can recover, assuming he is able to even prove a material breach, would be $28,000 which

is well under the amount in controversy requirement for federal court subject matter jurisdiction.

       Parties to a contract “may agree in advance about the amount to be paid as compensation

for loss or injury which may result from a breach of the contract ‘[w]hen the actual damages

contemplated at the time of the agreement are uncertain and difficult to determine with exactness

and when the amount fixed is not out of all proportion to the probable loss.’” 301 Dahlgren Ltd.

P'ship v. Bd. of Suprv'rs, 240 Va. 200, 202-03 (1990) (quoting Taylor v. Sanders, 233 Va. 73, 75

(1987); Perez v. Capital One Bank, 258 Va. 612, 615-16 (1999). The case law is clear that the

stipulated amount, “forms, in general, the measure of damages in case of a breach, and the recovery

must be for that amount. No larger or smaller sum can be awarded though the actual loss may be

greater or less. Put another way, ‘a liquidated damages clause in a contract is an advance

settlement of the anticipated actual damages arising from a future breach.’” 4U Promotions, Inc.

v. Excellence in Travel, LLC, Case No. 2:15-cv-1673, 2017 U.S. Dist. LEXIS 126729, *8 (S.D.

Oh. Aug. 9, 2017).



                                                4
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 5 of 8 PageID# 1113



       Here, the Settlement Agreement provides for liquidated damages in the amount of $1,000

for any statement, disparaging, defamatory, or otherwise made on social media of and concerning

the other party. Third Am. Compl. ¶¶ 14-15. This amount was agreed to in advance by the parties

as the “best and most accurate estimate of damages the non-breaching [p]arty would suffer,”

resulting from a future breach of Paragraphs 4(a)-(c) of the Settlement Agreement because the

parties specifically acknowledged that such damages would be “difficult or impossible to

determine.” Id. As specifically acknowledged by the parties in Paragraph 4(e) the Settlement

Agreement, the amount of damages for future claims related to defamatory posts on social media

are notoriously uncertain. Id.; see also WJLA-TV v. Levin, 264 Va. 140, 162 (2002) (quoting News

Leader Co. v. Kocen, 173 Va. 95, 103 (1939) (“[w]ith respect to claims of defamation, we have

said that ‘[t]o ascertain what is a fair and reasonable compensation for such an injury, inflicted

under the circumstances, is not easy. It has been repeatedly stated that there is no rule of law fixing

the measure of damages, nor can it be reached by any process of computation’”); see also Gazette,

Inc. v. Harris, 229 Va. 1, 41 (1985) (there is no fixed standard for measuring compensatory

damages in a libel action, and the amount of the award is largely a matter of discretion with the

jury to be based on the facts and circumstances of each case).

       The plain language of the Settlement Agreement is consistent with the conclusion that the

parties intended damages in the amount stated to be the sole and exclusive remedy for all causes

of action stemming from the actions enunciated in Paragraphs 4(a)-(b) of the Settlement

Agreement. Neither the Kappa Sigma Fraternity or A&E Supply Co., Inc. cases cited in Plaintiff’s

Third Amended Complaint are analogous to the facts before this Court, because neither of the

cases cited by Plaintiff involve a liquidated damages provision which provides an agreed amount

of damages for the exact same actions prohibited by the contract. Third Am. Compl. ¶ 15. Here,



                                                  5
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 6 of 8 PageID# 1114



the Settlement Agreement language contains an clear expression of intent by the parties to limit

prospective liability in tort for three specific activities, namely statements by a Party i) “of and

concerning” the other party; ii) directed, requested, or encouraged to be made by a third party

which are “of and concerning” the other party; or iii) “defamatory, derogatory, deprecating,

detracting and/or pejorative” statements which are “of and concerning” the other party. Third Am.

Compl. ¶¶ 14-15. The language of the Settlement Agreement, when viewed in context, clearly

shows an intent to limit both contractual and non-contractual liability for this stated conduct.

         The language of the liquidated damages provision is also clear with respect to the reasons

supporting the parties’ choice of this amount. The liquidated damages clause is not a boiler plate

liquidated damages provision; rather, it was freely negotiated by the parties both represented by

counsel and possessing equal bargaining power. The parties—Radack an attorney and Fitzgibbon

a “global public relations and communication[s] strat[egist]”—cannot fairly be characterized as

unsophisticated. Third Am. Compl. ¶¶ 5-6. Moreover, the parties have a long history of litigation,

which include the Plaintiff filing a bar complaint and numerous lawsuits against Radack and her

employer, this suggests that the parties were well aware that the $1,000 per violation amount was

an accurate estimation of damages in the event of a future breach. The purpose of settlement is to

end litigation, not to provide a breather before the next round, which is Plaintiff’s clear intent here

and should not be allowed. For these reasons, the maximum amount Plaintiff could recover under

Counts I, II, and III—all causes of action which stem from future conduct contemplated by the

parties which falls within the confines of the liquidated damages provision in the Settlement

Agreement—is $28,000 which comes nowhere near the statutory requirement of $75,000. 2


2
  Plaintiff also seeks “reasonable attorney’s fees in an amount to be determined by the Court, but not less than
$250,000.00,” but Plaintiff has not submitted any evidence in support of his claim for attorney’s fees. See Intro
Paragraph of Third Amended Complaint. While attorney’s fees can be computed for amount in controversy purposes
if specifically designated by contract, attorney’s fees must still be reasonable, and they must be established to a legal

                                                           6
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 7 of 8 PageID# 1115



Accordingly, Plaintiff’s Third Amended Complaint should be dismissed for lack of subject matter

jurisdiction.

                                                CONCLUSION

         For the reasons set forth above, Defendant Jesselyn Radack respectfully requests that the

Court grant the instant Motion and dismiss with prejudice Plaintiff’s Third Amended Complaint

pursuant to Fed. R. Civil P. 12(b)(1).

         Dated this 8th day of June, 2020




                                                      ___/s/_D. Margeaux Thomas___________
                                                      D. Margeaux Thomas (VSB #75582)
                                                      The Thomas Law Office PLC
                                                      11130 Fairfax Blvd., Suite 200-G
                                                      Fairfax, VA 22030
                                                      Telephone: 703.957.2577
                                                      Facsimile: 703.957.2578
                                                      Email: mthomas@thomaslawplc.com
                                                      Counsel for Defendant Jesselyn A. Radack




certainty, neither of which Plaintiff has not done here. See Ross v. Inter-Ocean Ins. Co., 693 F.2d 659, 661 (7th Cir.
1982).

                                                          7
Case 3:19-cv-00477-REP Document 105 Filed 06/08/20 Page 8 of 8 PageID# 1116




                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, a copy of the foregoing document was filed with the

Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                   /s/ D. Margeaux Thomas__________
                                                   D. Margeaux Thomas (VSB #75582)




                                               8
